UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4155
ROSA MOJICA-ANTON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
                  James C. Turk, District Judge.
                            (CR-99-11)

                      Submitted: February 9, 2001

                      Decided: February 22, 2001

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Margaret McLeod Cain, MARGARET MCLEOD CAIN, P.C., Char-
lottesville, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Bruce A. Pagel, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. MOJICA-ANTON
                              OPINION

PER CURIAM:

   Rosa Mojica-Anton appeals her conviction and sentence for con-
spiracy to distribute and possession with intent to distribute cocaine
and methamphetamine, in violation of 21 U.S.C.A. §§ 841(a), 846
(West 1999). Mojica-Anton argues there was insufficient evidence to
support her conviction and that the district court abused its discretion
by refusing to grant her request for a downward departure. We dis-
agree.

   The Government presented evidence establishing Mojica-Anton’s
possession and distribution of controlled substances. The Government
also presented evidence of Mojica-Anton’s involvement in arranging
drug sales. Viewing the evidence in the light most favorable to the
Government, we find the evidence was sufficient to convict Mojica-
Anton. Glasser v. United States, 315 U.S. 60, 80 (1942).

   Additionally, the district court did not abuse its discretion by
choosing to deny Mojica-Anton’s request for downward departure.
The district court correctly recognized that Mojica-Anton had failed
to present any adequate ground for departure. See United States v.
Perkins, 108 F.3d 512, 515 (4th Cir. 1997) (stating that "disparate
sentences among codefendants is an impermissible ground for depar-
ture").

   Accordingly, we affirm Mojica-Anton’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not significantly aid the decisional process.

                                                           AFFIRMED